Matter of Arriaga v Panzarella (2020 NY Slip Op 01887)





Matter of Arriaga v Panzarella


2020 NY Slip Op 01887


Decided on March 16, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2020

529676

[*1]In the Matter of Anthony Arriaga, Petitioner,
vMario Panzarella, as Hearing Officer, et al., Respondents.

Calendar Date: February 7, 2020

Before: Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Colangelo, JJ.


Anthony Arriaga, Ossining, petitioner pro se.
Letitia James, Attorney General, Albany (Martin A. Hotvet of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Sing Sing Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner's institutional record.[FN1] Given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Jiminez v Annucci, 178 AD3d 1231, 1231 [2019]; Matter of Brown v New York State Dept. of Corr. & Community Supervision, 175 AD3d 1715, 1715 [2019]). Although petitioner also requests that he be returned to his placement in the earned housing unit, he is not entitled to such relief (see Matter of Kielly v New York State Dept. of Corr. & Community Supervision, 177 AD3d 1051, 1051 [2019]; Matter of Mercado v Annucci, 172 AD3d 1844, 1845 [2019]).
Garry, P.J., Egan Jr., Clark, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.
Footnotes

Footnote 1: The Attorney General has also indicated that the $5 mandatory surcharge, which would ordinarily be refunded, was not deducted from petitioner's inmate account.